Citation Nr: 1749604	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  13-36 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a previously denied claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.   

3.  Whether September 1986 and September 2009 VA rating decisions should be revised or reversed on the basis of clear and unmistakable error (CUE).

4.  Entitlement to service connection for a bilateral Achilles/heel disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from March 1974 to February 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2017.  A transcript of those proceedings is of record.


FINDINGS OF FACT

1.  Evidence received since the most recent September 2009 denial of the Veteran's claim for service connection for a low back disability is not duplicative or cumulative of evidence previously received and relates to a relevant unestablished element of the claim.

2.  The Veteran's current low back disability was not present during service or for many years thereafter and is not otherwise etiologically related to service.

3.  Any errors contained in the September 1986 and September 2009 rating decisions are neither undebatable nor are of the sort of that would have manifestly changed the outcome of those decisions.

4.  The Veteran's bilateral heel spurs were not present during service or for many years thereafter and are not otherwise etiologically related to service.


CONCLUSIONS OF LAW

1.  The Veteran has submitted new and material evidence sufficient to reopen his claim for service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

2.  The criteria for entitlement to service connection for a low back disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016). 

3.  The motion to revise or reverse the September 1986 and September 2009 rating decisions on the basis of clear and unmistakable error is denied.  38 U.S.C.A. 
§ 5109A (West 2014); 38 C.F.R. § 3.105 (2016). 

4.  The criteria for entitlement to service connection for a bilateral Achilles/heel disability are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The Veteran's most recent claim of entitlement to service connection for a low back disability was denied in a September 2009 rating decision.  The Veteran did not file a notice of disagreement to the rating decision and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of the decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Thus, the decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1103.  

A previously denied claim can be reopened if the claimant submits new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Evidence is considered to be new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Newly submitted evidence is presumed to be credible for the purpose of determining whether evidence is sufficiently new and material. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the January 2009 decision, new evidence has been received, including hearing testimony and medical opinion.  As this evidence was not previously before agency decisionmakers, relates to an unestablished fact necessary to substantiate the Veteran's claim, and is neither duplicative nor cumulative of evidence previously received, the Board finds it to be new and material sufficient to warrant reopening the Veteran's claim for service connection.   See Smith v. West 12 Vet. App. 312, 314-315 (1999); Shade supra; 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

II.  Service Connection - Low Back Disability

A.  Applicable Law

The Veteran has been diagnosed with degenerative disc disease and degenerative joint disease of the thoracolumbar spine.  He maintains that these conditions are resultant from injuries during his military service.  Specifically, the Veteran has testified that he injured his back lifting boxes during service in 1978 and has experienced pain on and off ever since.  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In this case, the condition at issue is a "chronic disease." 38 C.F.R. § 3.309(a).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  When a chronic disease identity is established during service, (or within the applicable presumptive period), subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 38 C.F.R. § 3.303(b).

Where the condition is not sufficiently identified as chronic or shown to be chronic during service or the presumptive period, or where chronicity is legitimately questioned, then a showing of continuity of symptomology after service is required for service connection.  38 C.F.R. §§ 3.303(b), 3.307, 3.309(a). 

Additionally, where a veteran served ninety days or more of active service, and certain "chronic diseases", such as degenerative joint disease, manifest to a compensable degree of 10 percent or more within a year of separation, such disease shall be presumed to have been incurred during service, even though there is no evidence of such disease during service.  38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree and sufficient observation to establish chronicity during that time.  Id.

However, service connection may be granted on a direct basis for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

B.  Factual Background & Analysis

As noted above, the Veteran has been diagnosed with degenerative joint disease and degenerative disc disease during the appeal period.  There is no diagnosis of either of these conditions during service.  However, service treatment records contain a report of low back pain in February 1978 with "no known etiology - patient's mother has history of low back pain.  Just started."  The Veteran was observed to have no pain on palpation or muscle spasms.  He was assessed with low back pain of no known etiology.  The Veteran has testified that he reported back problems every year following that event.  However, the only other record containing complaints, diagnosis or treatment for a low back condition occurs in June 1983 where the Veteran reported having back pain for the 8 hours with no history of trauma.  He was assessed with a lower back strain or sprain.  

The Veteran underwent a VA back examination shortly following separation in May 1986.  No musculoskeletal disease, injury or deformity was found.  X-rays taken at the time revealed no spurring, disc space narrowing or other significant findings indicating a back disability.  

The Veteran reports being diagnosed with degenerative joint disease in 2007, and July 2009 private treatment records show the Veteran to have been assessed with degenerative joint disease by his chiropractor.  X-rays at the time showed no apparent fractures, no gross soft tissue or osseous pathology.  The chiropractor stated that the symptoms "appear to have come on as a result of an old injury sustained over 30 years ago while in the military" and that the Veteran's "condition as a result of the bony/soft tissue injury has resulted in an undetermined impairment at this time."

X-rays and MRI reports from September 2012 show degenerative disc disease.  Private treatment records from the Veteran's chiropractor received the same month show diagnoses of lumbar disc displacement and degeneration of lumbar or lumbosacral intervertebral disc.  The chiropractor opined that the Veteran's lower back condition was related to an injury he suffered during service.  

The Veteran underwent another VA examination in November 2012, during which he reported chronic low back pain.  The examiner opined that the Veteran's diagnosed degenerative joint disease was less likely than not incurred in or caused by service.  The examiner reasoned that the Veteran was treated conservatively for mild back pain unassociated with trauma, and that the current findings on examination were consistent with the aging process.

Subsequent imaging showed the Veteran to have a possible annular tear at L5-S1 and degenerative changes in the lumbar spine with features suggestive of Baastrup's disease.  VA treatment records have noted that the Veteran's low back pain is suggestive of an initial injury with multiple reexacerbations and that obesity is a significant contributing factor to the chronic low back pain. 

In May 2017, records were received from the Veteran's chiropractor wherein he stated his opinion that the Veteran's degenerative disc disease and pain are the result of an injury he received during his military service.  The examiner identified several dates in the Veteran's service treatment records on which the Veteran was seen for "injuries."  No further explanation was provided. 

Following a review of the record the Board finds that the preponderance of the evidence is against a finding that the Veteran's current back condition, to include degenerative joint disease or degenerative disc disease, is not related to an in-service event or injury.

The Veteran was diagnosed with an acute back sprain during service, which resolved completely during service.  The Veteran testifies that he suffered recurrent pain since 1978 and sought medical treatment every year during service, but this statement is not credible, as it is not supported by the evidence of record.  While many medical visits are recorded in the Veteran's service treatment records, only two visits contain complaints, diagnosis or treatment for a back problem.  No chronic condition was diagnosed at any point during service and no reference to ongoing problems is referenced.  The examination following separation found no acute or chronic back condition.  According to the Veteran, no chronic condition was diagnosed until 2007, over 20 years following separation from service.  As such, service connection is not warranted for a chronic condition.  38 C.F.R. §§ 3.307, 3.309. 

The Board also finds that direct service connection is not warranted.  Specifically, the medical evidence of record does not demonstrate a nexus between the Veteran's current condition and service.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The only medical opinion linking the Veteran's back condition to service comes from the Veteran's chiropractic treatment records.  The initial opinion, received in 2009 is highly speculative in that it refers to an "undetermined impairment" which "appear[s]" to have come from "a bony/soft tissue injury" during service.  This opinion is not sufficiently definitive as to the nature of the current disability, the in-service injury or event or relationship between the two.  Furthermore there is no rationale provided as to how the current condition is related to service.

Records received in September 2012 stated that it was as likely as not that the Veteran's lower back condition is military service-connected and related to an injury he sustained while in the military.  However, no explanation or rationale was provided for this conclusion other than a non-specific reference to the Veteran's treatment history and symptoms. 

The May 2017 letter from the Veteran's chiropractor is sufficiently definite, in that it clearly states the opinion that the Veteran's degenerative disc disease is the result of an injury suffered during service.  However, the chiropractor went on to note several dates in the Veteran's treatment records, some of which involved the above-mentioned treatment for the Veteran's back, and others of which contained no reference whatsoever to the Veteran's back at all.  Thus, it is unclear what injury or injuries the chiropractor was referencing.  More importantly, the chiropractor again supplied no rationale for his conclusion that the Veteran's degenerative disc disease is related to an inservice injury or explanation as to how the two are connected.  

By contrast, and contrary to the Veteran's assertions in his Notice of Disagreement, the November 2012 VA examiner's opinion that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury event or illness, was supported by the rationale that the Veteran did not sustain any back injury in service that would be anticipated to cause the early onset of arthritis or future back problems.  The examiner acknowledged that the Veteran had been treated during service for mild back pain but that it had not been associated with any trauma.  The examiner also noted that the findings of minimal degenerative joint disease of the lumbar spine would be normal and consistent with the Veteran's age.

The Board finds that the 2012 VA examiners opinion is entitled to the greatest probative weight, as it contains fully articulated and definitive conclusions and is supported by a fully articulated and reasoned analysis explaining why the Veteran's condition was not caused by an in-service event or injury, which the Board can consider and weigh against contrary opinions.  

Moreover, while the Veteran, as a lay person, is competent to report observable symptomatology, he lacks the medical training and expertise necessary to provide a probative opinion on the medically complex issue such as the etiology of degenerative spinal conditions.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, while the Veteran associates his current low back condition to service, he is not considered medically qualified to address such a complex question.

Given the above and in consideration of the medical and lay evidence of record the Board finds no traumatic injury was diagnosed during service, no low back disability was detected immediately following service or diagnosed for two decades following separation, and the most probative medical opinion of record suggests that it is less likely than not that the current low back condition is related to service.  Therefore, the preponderance of the evidence is against a finding that the Veteran's current back condition is related to service.  Accordingly, service connection is denied.  38 C.F.R. § 3.303.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).


III.  Clear and Unmistakeable Error 
 
The Veteran maintains that the September 1986 and September 2009 rating decisions denying service connection for a back condition were clearly and unmistakably erroneous, in that they did not consider the in-service treatment that he underwent for his back.  (To the extent he argues a September 1987 Statement of the Case contained clear and unmistakable error, that determination is not subject to a motion to revise or reverse, as it is not a final decision.)

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the adjudicator, (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1400; Russell v. Principi, 3 Vet. App. 310 (1992).  

A determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question and the error must not only be undebatable but must have manifestly changed the outcome at the time it was made.  Russell, 3 Vet. App. at 313-14; see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (in order to prove the existence of clear and unmistakable error, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision).

As a threshold matter, the Board finds that the argument advanced by the Veteran alleges clear and unmistakable error with the requisite specificity.  See Simmons v. Principi, 17 Vet. App. 104 (2003); Canady v. Nicholson, 20 Vet. App. 393, (2006).  However, the Board finds that the September 1986 and September 2009 rating decisions do not contain any clear and unmistakable error that would have manifestly changed the outcome of the decisions.  

The Veteran's claim was initially denied in a September 1986 rating decision, which found that the evidence did not show a chronic low back injury or disability during service or current disability based on the Veteran's 1986 VA examination.  The Veteran is correct that the evidence of record does show treatment for back-related problems on two separate occasions during service.  However, the Veteran was provided a VA examination, which did not find a current back disability, service treatment records did not show a chronic condition or any complaints, and there was no diagnosis or treatment of a back disability within two years of separation.  (As noted above, the Veteran was not diagnosed with a degenerative joint disease or degenerative disc disease for another 20 years.)  As such, the element of a current disability was not established at the time of the rating decision.  Therefore, any error with regard to the in-service injury element for service connection would not have been outcome determinative or manifestly changed the outcome of that decision.

Regarding the September 2009 decision, the Board finds an error in the RO's decision not to reopen the claim of entitlement to service connection for a back disability following receipt of the 2009 medical opinion, as 38 C.F.R. § 3.156 was not correctly applied.  However, such error does not constitute a "clear and unmistakable error," as it would not have manifestly changed the outcome of the decision on the merits.  Specifically, as noted above, the 2009 opinion is not sufficiently definitive, as it is couched in speculation, and is not supported by rationale.  Therefore, it is of no probative value, and does not establish a nexus between the Veteran's then-current back disability and service.  As the Board continues to find that a nexus has not been established, it is not clear and unmistakeable that the 2009 conclusion was erroneous.  The Board emphases that, at most, the record would have triggered VA to obtain an examination, and a breach of VA's duty to assist cannot constitute clear and unmistakable error.  Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002); see also 38 C.F.R. 
§ 20.1403(d)(2)).

The Board therefore finds that any errors contained in the previous rating decisions do not rise to the level of clear and unmistakable error to warrant revision of the September 1986 and September 2009 decisions. 
IV.  Service Connection - Achilles/Heel Condition

The Veteran has been diagnosed with bilateral calcaneal heel spurs since at least 2011.  He contends that this condition is resultant from injuries suffered while running during service for which he was treated at every duty station.

The Veteran's service treatment records show a diagnosis of left leg Achilles tendonitis in September 1982 and further left leg complaints including a diagnosis of left leg shin splints in 1983.  Service treatment records do not contain complaints, diagnosis or treatment for a right lower leg problem.  

The Veteran underwent a VA examination in November 2012 to determine whether his heel spurs were related to service.  At the examination, the Veteran reported that he had not had significant problems with his ankles or feet until two years prior and was currently suffering from intermittent pain.  The examiner noted the in-service diagnosis of Achilles tendon strain, which was associated with running and treated conservatively, and the 2011 diagnosis of heel spurs.  The examiner opined that the Veteran's heel spurs were less likely than not incurred in or caused by the claimed in-service Achilles problems.  The examiner opined that the Veteran's Achilles tendon strain would not be anticipated to cause heel spurs or the early onset of arthritis of the feet or ankles.  The examiner concluded that the bilateral Achilles tendon and calcaneal spurs are a normal part of the aging process and consistent with the Veteran's age.  The examiners opinion is unrefuted by the competent evidence of record.  In this regard, the Veteran is not competent to assess the etiology of his heel spurs, as to do so requires medical expertise.
 
As there is no competent opinion of record disputing the examiner's conclusion, the Board finds that a nexus has not been established and therefore that service connection is not warranted.  38 C.F.R. § 3.303.  Furthermore, as service connection for the Veteran's back condition has been denied herein, no other service connection claims can be predicated on a secondary relationship to that condition.   38 C.F.R. § 3.310.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disability is reopened.

Entitlement to service connection for a low back disability denied. 

Clear and unmistakable error not having been found, the motion to reverse or revise the September 1986 and September 2009 rating decisions is denied.

Entitlement to service connection for a bilateral Achilles/heel disability is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


